UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-2354


In re:   CHASE CARMEN HUNTER,

                      Petitioner.



                 On Petition for Writ of Mandamus.
                       (No. 5:14-cv-00733-FL)


Submitted:   December 17, 2015            Decided:   December 21, 2015


Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Chase Carmen Hunter, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Chase    Carmen    Hunter    petitions      for     a    writ     of   mandamus

directing     the   district    court    to    act   on      her     motion    for    a

temporary restraining order and to grant her various other forms

of relief.      The district court docket for the underlying case

reveals no undue delay, and Hunter is not otherwise entitled to

the extraordinary relief she seeks here.                  See United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003).                       Accordingly,

although we grant leave to proceed in forma pauperis, we deny

the mandamus petition.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this    court    and   argument       would    not     aid    the

decisional process.



                                                                   PETITION DENIED




                                        2